Citation Nr: 9922888	
Decision Date: 08/13/99    Archive Date: 08/24/99

DOCKET NO.  96-18 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for depression, a 
pulmonary disorder, sleeping problems, memory loss, and an 
eye disorder, all due to undiagnosed illnesses.

2.  Entitlement to service connection for shin pain.

3.  Entitlement to an initial compensable evaluation for 
lipoma of the left shoulder.  

4.  Entitlement to an initial increased evaluation in excess 
of 10 percent for pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Crawford, Associate Counsel


INTRODUCTION

The veteran had active service from August 1989 to August 
1993. 

This appeal arises from a December 1995 rating decision in 
which the Department of Veterans Affairs (VA) Regional Office 
(RO) denied entitlement to service connection for depression, 
a pulmonary condition, headaches, sleep problems, 
forgetfulness, and an eye disorder.  Entitlement to service 
connection for shin pain was also denied.  The RO granted 
entitlement to service connection for bilateral pes planus, 
evaluated at 10 percent disabling and a lipoma of the left 
shoulder, evaluated at zero percent disabling, each effective 
from July 18, 1995.  The veteran thereafter disagreed with 
the denials of service connection and the assigned ratings, 
and perfected an appeal therefrom.  

Regarding service connection for headaches, in December 1998, 
service connection for headaches due to an undiagnosed 
illness was granted and evaluated as 10 percent disabling, 
effective from July 18, 1995.  Considering the foregoing, the 
issue in controversy, entitlement to service connection for 
headaches, has been resolved and is no longer on appeal.  
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); 
38 U.S.C.A. § 7105(d)(5) (West 1991).  The Board of Veterans' 
Appeals (Board) points out that the veteran has the remainder 
of the one year period following notification of the 
assignment of the 10 percent evaluation for headaches in 
which to initiate an appeal of the rating.  See 38 C.F.R. 
§ 20.302 (1998).

The issue of entitlement to service connection for depression 
and memory loss, claimed as undiagnosed illnesses are 
addressed in the remand portion of the decision.


FINDINGS OF FACT

1.  The veteran served on active duty in the Armed Forces in 
the Southwest Asia theater of operations during the Persian 
Gulf War.

2.  The competent evidence does not show that the veteran 
currently has a pulmonary disorder or experiences any 
residuals from a pulmonary disorder.  The claim is not 
plausible or capable of substantiation.

3.  The competent evidence does not tend to show that the 
veteran's sleeping problems and eye disorder are related to 
service.  The veteran's sleeping problems are attributable to 
sleep apnea and his eye disorder is attributable to dry eye 
syndrome and myopia.  As such, the claims are not plausible 
or capable of substantiation.

4.  The competent evidence fails to establish a current 
diagnosis of a shin disorder; accordingly, the claim is not 
plausible or capable of substantiation.

5.  With respect to the claims for increased ratings for 
lipoma of the left shoulder and bilateral pes planus, all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.

6.  The veteran's lipoma of the left shoulder is 
asymptomatic.  Range of motion of the left shoulder is full 
without objective evidence of pain and with a well-healed 
nontender scar.

7.  The veteran's bilateral pes planus is productive of an 
inversion of the heel with a slight degree of arch with toe 
raise, and early valgus and internal rotation abnormalities 
at the great toe metatarsophalangeal joints, bilaterally with 
weight bearing of the first metatarsophalangeal joint.  No 
evidence of marked deformity, pain on manipulation, swelling 
on use, and characteristic callosities is present.  The 
disability is minimally-to moderately symptomatic. 


CONCLUSIONS OF LAW

1.  The claims of entitlement to service connection for a 
pulmonary disorder, sleeping problems, and an eye disorder 
are not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim of entitlement to service connection for shin 
pain is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

3.  The criteria for entitlement to an initial compensable 
rating for a lipoma of the left shoulder are not met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. §§ 4.3, 
4.7, 4.118, Diagnostic Codes 7819-7806 (1998).

4.  The criteria for entitlement to an initial rating in 
excess of 10 percent for bilateral pes planus are not met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. §§ 4.3, 
4.7, 4.71a, Diagnostic Code 5276 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

The veteran seeks entitlement to service connection for a 
pulmonary disorder, sleeping problems, and an eye disorder, 
all due to undiagnosed illnesses.  He also seeks entitlement 
to service connection for shin pain.


Factual Background

The veteran's DD-214 shows that he had active service from 
August 1989 to August 1993 and, among other awards, received 
the Kuwait Liberation Medal and Southwest Asia Service Medal 
with 3rd Bronze. 

The service medical records show that on enlistment 
examination in June 1989 and on discharge examination in June 
1993 to include a June 1993 report of a chest x-ray study, 
clinical evaluation was normal.  On the Report of Medical 
History, the veteran checked that he did not wear glasses or 
contact lenses, but had experienced swollen or painful joints 
and shortness of breath.  The examiner, however, noted that 
the veteran denied current health problems.  The service 
medical records also show that in July 1993, the veteran 
complained of bilateral foot pain of one year's duration with 
radiation to the shins.  It was noted that the pain had been 
worse in the previous two months.  An objective evaluation 
revealed pain with radiation to the shins.  A pertinent 
diagnosis, however, was not made.  

VA outpatient treatment reports dated from March to August 
1995 are also of record.  Included within the reports is a 
March 1995 Persian Gulf examination report.  The report shows 
that the veteran complained of difficulty with breathing, as 
in 1991 he experienced episodes of dyspnea on exertion, which 
was not associated with cough, fever, or production of 
sputum, and while in service, he failed physical training 
tests because of shortness of breath.  The veteran also 
stated since 1994, he has awakened with inflamed eyes and 
matter of the eyes.  A diagnosis of nyctalopia (night 
blindness) had reportedly been made.  On physical 
examination, the veteran's pupils were round, regular, equal, 
and reactive to light and accommodation, directly and 
consensually, and his extraocular muscles were intact.  
Examination of the chest showed a symmetrical configuration 
of the lungs without lag or retraction on respiration.  The 
lungs were clear to percussion and auscultation.  
Neurological examination revealed intact and active cranial 
nerves II through XII.  The assessments were shortness of 
breath and rule out allergic conjunctivitis.

The treatment reports also show that in April and May 1995, 
the veteran, in part, complained of difficulty with sleeping 
and that he related that his problems began during his last 
year of service, after he returned from the Persian Gulf.  He 
attributed the symptoms to "experimental NBC (nonbiological 
chemical warfare) pills" that he was made to take.  A 
pertinent diagnosis was not made. 

A May 1995 clinical examination report showing that the 
veteran stated during the last month of Desert Storm he 
experienced shortness of breath and fatigue but prior to 
service he did not have a history of lung problems, improper 
breathing when running, and wheezing is included within the 
VA treatment reports.  At that time, the veteran also stated 
that he snored heavily when asleep and felt sleepy during the 
day.  At times, he fell asleep while driving.  An August 1995 
neurological clinical report, which shows normal findings, is 
also of record.  

The evidence of record also consists of a September 1995 VA 
examination report, which references an unrelated disorder, 
and a photograph of the veteran standing in front of a 
burning well.    

On VA examination in May 1997, the veteran stated that he was 
exposed to dust, burning oil, fires and NBC pills.  In 
relevant part, the veteran stated that in 1991 while 
stationed in the desert, he developed shortness of breath, 
and since that time, he has experienced shortness of breath.  
The veteran stated while in service he could not perform 
physical training and was placed on limited profile because 
of weight gain.  He passed one physical training test in 
1991, but after that, was unable to perform the test.  The 
veteran added although he had not been prescribed medication, 
he had undergone respiratory testing on two separate 
occasions.  The examiner apparently reviewed a pulmonary 
function study which was interpreted as normal.  During the 
interview, the veteran also asserted that his vision was 
blurred and he had difficulty with focusing, although he 
denied receiving treatment for a visual disorder.  Since 
1991, his eyes were frequently irritated, red and itchy.  

Physical examinations revealed normal findings.  In relevant 
part, findings showed that the veteran did not wear glasses 
and his pupils were equal, round and reactive to light and 
accommodation, and extraocular movements were normal.  The 
veteran's lungs were clear to auscultation and neurological 
examination was within normal limits.  The diagnoses were eye 
condition with allergic conjunctivitis and pulmonary 
condition with shortness of breath.  The examiner stated that 
the veteran had complained of shortness of breath since 1991 
and had received treatment at the Pulmonary Chest Clinic, but 
a diagnosis had not been made and medication had not been 
prescribed.  He reiterated that in 1995 pulmonary function 
tests were normal.

A VA examination of the eyes was also conducted in May 1997.  
The veteran related a history of bilateral red and irritable 
eyes, especially in the morning.  This had been present on 
and off for four years.  His eyes were also very light 
sensitive.  He could have difficulty focusing, especially at 
night.  He denied having any difficulty with his vision or 
night blindness.  He stated that he noticed this problem in 
service.  On examination, the pupils were normal.  An 
external examination was normal, as was motility examination.  
Significant ocular drying in both eyes was noted.  A slit 
lamp examination was normal.  The assessments were mild dry 
eye syndrome and myopia.  

The record also contains several supporting statements dated 
in September 1998.  In one statement, the veteran's sister 
related that while in high school the veteran was very 
outgoing and athletic, but after returning from service, he 
had changed.  The veteran's behavior changed and he snored 
and breathed as if he was having an asthma attack.  The 
veteran did not discuss what happened to him in service.  

In a separate letter, the veteran's mother stated upon 
returning from service, the veteran was a totally different 
person and he did not sleep.  The veteran also had difficulty 
breathing and complained of chest pain.

In a separate statement, the veteran stated that his ailments 
were incurred during service and within six months upon 
returning from the Gulf War.  The veteran stated that he 
experienced numerous symptoms which included a sleep disorder 
and shortness of breath.  He attributed his problems to NBC 
pills taken in service.

VA examinations dated in October 1998 show on examination for 
chronic fatigue, the veteran related that he was sluggish all 
the time.  He stated that he experienced shortness of breath 
whenever he ran.  Clinical findings were normal.  On 
examination of the eyes, the pupils were equal, round and 
reactive to light and accommodation.  His extraocular 
movements were normal and sclerae were clear.  Examination of 
the lungs was normal, too.  Findings showed that the lungs 
were clear to auscultation without rales, rhonchi, or 
wheezes.  The relevant assessment was fatigue.  

On VA examination in October 1998, the veteran stated that he 
was sluggish all the time and he had shortness of breath 
whenever he ran.  Clinical findings were normal.  After 
examination, in the discussion section, the examiner stated 
that the veteran has had multiple complaints since returning 
from the Persian Gulf.  Regarding fatigue, the veteran 
described himself as sluggish and tired all the time.  This 
could be related to his previous diagnosis of depression or 
to sleeping problems.  The examiner added that he would not 
be surprised that the veteran had some element of sleep 
apnea, as he was markedly overweight. 

Law and Regulation

VA law and regulation provide that service connection may be 
established for a disability resulting from personal injury 
incurred or disease contracted in the line of duty or for 
aggravation of a preexisting injury or disease.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1998).  The regulations also state that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303.  

For Persian Gulf claims, Section 3.317 provides except as 
provided in paragraph (c) of this section, VA shall pay 
compensation in accordance with chapter 11 of title 38, 
United States Code, to a Persian Gulf veteran who exhibits 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as those listed in paragraph (b) of 
this section, provided that such disability: (i) became 
manifest either during active military, naval, or air service 
in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not 
later than December 31, 2001; and (ii)	by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(i)(ii).

For the purposes of this section (1) the term "Persian Gulf 
veteran" means a veteran who served on active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War.  (2) the Southwest 
Asia theater of operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations.  38 
C.F.R. § 3.317.

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  For 
purposes of this section, disabilities that have existed for 
6 months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6-month period 
will be considered chronic.  The 6-month period of chronicity 
will be measured from the earliest date on which the 
pertinent evidence establishes that the signs or symptoms of 
the disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from part 4 
of this chapter for a disease or injury in which the 
functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for purposes of 
all laws.  38 C.F.R. § 3.317(2), (3), (4), (5).

For the purposes of paragraph (a)(1) of this section, signs 
or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to: (1) fatigue; (2) 
signs or symptoms involving skin; (3) headache; (4) muscle 
pain; (5) joint pain; (6) neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) signs or symptoms 
involving the respiratory system (upper or lower); (9) sleep 
disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; 
and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

The regulations also provide that compensation shall not be 
paid under this section: (1) if there is affirmative evidence 
that an undiagnosed illness was not incurred during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War; or (2) if there is 
affirmative evidence that an undiagnosed illness was caused 
by a supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) if there is 
affirmative evidence that the illness is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.  

 Well-grounded claims

As in any case, a persons who submits a claim for benefits 
under the law administered by the Secretary shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  38 U.S.C.A. § 5107(a); Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  If the veteran fails to submit a well grounded 
claim, his appeal fails as to that claim, and the VA is under 
no duty to assist him in any further development of that 
claim.  38 U.S.C.A. § 5107(a); Epps, supra; Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  

A well-grounded claim requires evidence of a current 
disability, nexus between the in-service injury and the 
current disability, or evidence of chronicity or continuity 
of symptomatology.  Savage v. Gober, 10 Vet. App 489 (1997); 
Caluza v. Brown, 7 Vet. App. 498 (1995).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" is required.  Id.

For Persian Gulf War claims, based on the above-referenced 
statutory and regulatory terms, the necessary elements of a 
claim for benefits under 38 U.S.C.A. § 1117 and 38 C.F.R. 
§ 3.317 are as follows: (1) proof of active military, naval, 
or air service in the Southwest Asia theater of operations 
during the Persian Gulf War; (2) proof of one or more signs 
or symptoms of undiagnosed illness; (3) proof of objective 
indications of chronic disability manifest during service or 
to a degree of disability of 10 percent or more during the 
specified presumptive period; and (4) proof that the chronic 
disability is the result of the undiagnosed illness.  O.G.C. 
Prec. 4-99 (May 3, 1999).  

Analysis

The record shows that the veteran's claims of entitlement to 
service connection for a pulmonary disorder, sleeping 
problems, an eye disorder, and shin disorder are not well 
grounded.  At the outset, the Board acknowledges that service 
administrative reports confirm that the veteran served in 
active military service in the Southwest Asia theater of 
operations during the Persian Gulf War.  Nevertheless, the 
veteran's claims of entitlement to service connection are not 
well grounded.  There is no competent evidence of record 
demonstrating that the veteran currently has a pulmonary 
disorder or shin disorder and there is no competent evidence 
of record indicating that the veteran's sleeping disorder and 
eye disorder are related to service.  Additionally, the 
medical evidence shows that the veteran's sleeping disorder 
and eye disorder are attributable to diagnosable illnesses.  
Accordingly, the veteran's claims are not well grounded. 

Pulmonary disorder

With respect to the pulmonary disorder, the Board notes that 
on a direct basis and presumptive basis, the veteran's claim 
is not well grounded.  At the outset, the Board acknowledges 
that on the June 1993 Report of Medical History, the veteran 
stated that he had experienced shortness of breath.  The 
Board also acknowledges that the veteran has submitted a 
photograph showing that he was exposed to fires and fumes 
from a burning well while stationed in the Persian Gulf.  
Nevertheless, for establishing a well-grounded claim, the 
competent evidence of record must show that a current 
diagnosis of a pulmonary disorder has been made or that the 
veteran experiences residuals therefrom.  In this case, 
neither is present.  The record shows that during service and 
since service, clinical findings associated with his chest 
have been and remain completely normal.  By history and 
currently, his lungs are clear to percussion and auscultation 
and show symmetrical configuration without lag, retraction, 
or respiration.  As noted above, on discharge examination in 
June 1993, and on VA examinations in May 1997 and October 
1998 clinical evaluation were normal.  In light of the 
absence of any positive clinical findings indicative of a 
pulmonary disorder and the absence of a pertinent diagnosis, 
the veteran's claim of entitlement to service connection, 
either on a direct basis or presumptive basis, is not well 
grounded.  Where there is no evidence of, or allegation of, 
current disability associated with events in service, the 
claim is not well grounded.  Rabideau v. Derwinski, 
2 Vet. App. 141 (1992).  

In this case, the veteran seeks to well ground his claim upon 
the fact that he complained of shortness of breath during 
service and upon his allegations of currently experiencing 
shortness of breath upon exertion; however, that is not 
enough under 38 U.S.C.A. § 5107(a).  See Chelte v. Brown, 
10 Vet. App. 268, 271 (1997); Caluza, supra.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" is required.  Grottveit at 93.  Such 
evidence is not present in this case.  Here, the veteran's 
statements and contentions represent the only evidence of 
record suggesting that he has a pulmonary disorder.  Because 
the veteran is not competent to render such diagnoses and 
etiologically relate those diagnoses to service, his claim is 
not well grounded.  Espiritu, supra.


Sleeping problems

With respect to a sleeping disorder, the veteran's claim of 
entitlement to service connection is not well grounded as 
well.  On a direct basis, the evidence of record fails to 
show that the veteran's sleeping disorder is related to 
service.  The service medical records do not reference any 
sleeping problems and the post-service medical evidence is 
devoid of any findings indicating that the disorder had its 
onset in service or is related to any events from service.  
Thus, for service connection on a direct basis, the veteran's 
claim is not well grounded.  Caluza, supra.

The veteran's claim is also not well grounded on a 
presumptive basis.  In this regard, the Board notes that the 
sleeping problems for which the veteran has complained about 
are attributable to a diagnosed disorder.  In October 1998, 
the examiner stated that he would not be surprised if the 
veteran had some element of sleep apnea, as he was markedly 
overweight.  In light of the foregoing, the veteran's claimed 
sleeping problems have been clinically related to a diagnosed 
disorder; as such, with respect to entitlement to service 
connection on a presumptive bases under 38 C.F.R. § 3.317, 
the claim is not well grounded.  38 C.F.R. § 3.317.

Eye disorder

With respect to the eye disorder, at the outset, the Board 
notes that assessments of mild dry eye syndrome and myopia 
have been made.  Nevertheless, the veteran's claim is not 
well grounded.  For service connection on a direct basis, it 
is noted that the record fails to indicate that the veteran's 
eye disorders were incurred in service, aggravated by 
service, or related to any events from service.  The service 
medical records are completely normal and the post-service 
medical evidence does not attribute the disorders to service 
or any events from service.  Even though dryness of the eyes 
and myopia were shown on objective evaluation in May 1997, no 
reference to service was made.  Thus, there is no competent 
evidence of record tending to demonstrate an etiological 
nexus between the veteran's current disorders and service.  
Accordingly, the claim is not well grounded.  Caluza, supra.

Regarding the veteran's myopia, it is also noted that service 
connection may not be allowed for a refractive error of the 
eyes, as it is considered to be a congenital or developmental 
abnormality and not a disease within the meaning of 
applicable legislation referable to service connection.  
38 C.F.R. §§ 3.303(c), 4.9 (1998).  See Winn v. Brown, 8 
Vet. App. 510, 516 (1996), and cases cited therein.

Additionally, the claim of service connection for an eye 
disorder on a presumptive basis is not well grounded.  
Because the symptoms for which the veteran complains are 
attributable to a diagnosed disorder, mild dye eye syndrome 
and myopia, the Persian Gulf War presumptions are not 
applicable.  38 C.F.R. § 3.317.  As previously noted, in May 
1997, assessments of mild dry eye syndrome and myopia were 
made.  Because the veteran's claimed eye disorders have been 
clinically related to diagnosed disorders, the claim is not 
well grounded.   

Finally, while the veteran's contentions expressed on appeal 
are acknowledged, the Board reiterates that the veteran, as a 
lay person, is not competent to relate his eye disorder to 
service or any events from service.  Competent medical 
expertise is required to make a medical diagnosis and relate 
the present diagnosis to service.  Id; Espiritu, supra.  As 
such, the claim is not well grounded

Shin Pain

With regard to the claim for shin pain, the Board 
acknowledges that service medical records show that the 
veteran complained of shin pain while in service and that he 
received treatment at that time.  Nevertheless, the veteran's 
claim is not well grounded.  The medical evidence fails to 
show a current diagnosis of shin pain.  In fact, since 
service the veteran has not expressed any adverse complaints 
associated with his shins.  Again, without proof of a current 
disability associated with events in service, the claim is 
not well grounded.  Rabideau, supra.  The record shows that 
once again the veteran seeks to well ground his claim upon 
the fact that he received complained of shin pain during 
service and upon his current complaints of shin pain; 
however, as previously noted, the veteran's complaints 
without competent, supporting documentation, fail to meet the 
burden imposed by section 5107(a).  See Chelte, supra; 
Caluza, supra.  Competent proof of a current disability is 
required.  Id.  Because such evidence has not been presented 
the veteran's claim is not well grounded.

Additional considerations

As discussed above, there is no competent evidence of record 
demonstrating that the veteran currently has a pulmonary 
disorder or shin disorder, or demonstrating that veteran's 
sleeping disorder and eye disorder are related to service.  
Additionally, for presumptive service connection, the medical 
evidence shows that the veteran's sleeping disorder and eye 
disorder are attributable to diagnosable illnesses.  Thus, 
the veteran's claims are not well grounded and there is no 
duty to assist.  38 U.S.C.A. § 5107(a).

It is noted that the veteran has been informed of what 
evidence is required to establish a well-grounded claim and 
during the pendency of the appeal, the veteran was informed 
of the evidence necessary to complete his case.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).  In addition, there does not 
appear to be any outstanding evidence of which VA is on 
notice; thus, there is no duty to assist.  McKnight v. Gober, 
131 F.3d 1483 (Fed.Cir. 1997); Epps v. Gober, 126 F.3d 1464 
(Fed.Cir. 1997). 

II. Increased evaluation

Limpoma of the left shoulder

By rating decision dated in December 1995, service connection 
for a lipoma of the left shoulder was granted and evaluated 
as noncompensably disabling, effective from July 18, 1995.  
The veteran appealed therefrom.  Accordingly, in this case 
the veteran was awarded service connection for a disability 
and he appealed that original rating.  When a claimant is 
awarded service connection for a disability and subsequently 
appeals the RO's initial assignment of a rating for that 
disability, the claim continues to be well grounded as long 
as the rating schedule provides for a higher rating and the 
claim remains open.  Shipwash v. Brown, 8 Vet. App. 218, 224 
(1995); see also AB v. Brown, 6 Vet. App. 35 (1993).

In December 1995, the RO reviewed the veteran's service 
medical records, which show that in September 1990, the 
veteran complained of a bump of the left upper arm after 
performing push-ups.  At that time, a large bump of the left 
upper arm was noted but evidence of redness and pain to 
palpation was not present.  The assessment was bump on arm, 
lipoma.  The service medical records also show that in June 
1993 the veteran sought treatment for a 3-centimeter mass of 
the left shoulder over the deltoid.  The veteran stated that 
it had been present over several years and he desired an 
excision.  The assessment was lipoma and schedule minor 
surgery.  On the discharge examination in June 1993, clinical 
evaluation was normal although a diagnosis of lipoma of the 
left deltoid was made.  In July 1993 an excision of a lipoma 
of the left shoulder was accomplished.  

VA outpatient treatment reports dated from March to August 
1995 and a VA examination report dated in September 1995, 
which reference unrelated disorders, were also considered.  

On VA examination in May 1997, the veteran complained of 
postoperative occasional pain.  The examiner thereafter 
reviewed the veteran's claims folder.  Physical examination 
revealed that neurological examination was within normal 
limits and examination of the skin showed a well-healed scar 
of the left shoulder area although a recurrent lipoma was 
felt.  The diagnosis was an excised lipoma of the left 
shoulder with probable recurrence at the site of the 
excision. 

On examination of the peripheral nerves, the veteran denied 
having loss of motion or any neurological signs or symptoms 
as a result of the mass.  He also stated that the mass was 
not growing.  Physical examination of the left shoulder 
detected scars consistent with a past surgical history and a 
mass underneath the scar measuring approximately 2 x 2 
centimeters.  The examiner stated that this could represent 
subcutaneous adipose tissue, the existence of a lipoma, or 
other such soft tissue mass.  Nevertheless, range of motion 
of the shoulder was full and equal to the opposite side on 
active and passive testing, and the remainder of the upper 
extremity examination was normal.  Radiographs of the left 
shoulder series failed to elicit any gross bony 
abnormalities.  The impression was left shoulder mass, status 
post lipoma exicision of the past.  The examiner then stated 
that the disorder may be recurring. 

On VA examination in October 1998, clinical findings revealed 
a scar measuring 13/4 inches of the (left) upper arm and a 
palpable mass measuring 11/2 inches at the site of the scar, 
which was probably a lipoma.  Neither the scar nor lipoma was 
tender.  The veteran had full range of motion of the shoulder 
and the examiner stated that he did not see physical 
impairment secondary to the lipoma or the lipoma scar.  In 
relevant part, on neurological examination, motor examination 
revealed normal tone of the upper extremities with normal 
muscle strength of all muscle groups of the upper extremities 
graded at 5/5.  The assessment was status post excision of 
lipoma, left shoulder, recurrent.  The veteran had a 13/4-inch 
scar of the left upper arm without tenderness and a 1-inch x 
11/2-inch lipoma which did not seem painful.  The examiner 
stated he could not find functional impairment of the arm.

Disability evaluations are determined by the application of a 
schedular rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

The Rating Schedule provides that new benign skin growths 
shall be rated as scars, disfigurement, etc. unless otherwise 
provided, rate codes 7807 through 7819 as for eczema, 
dependent upon location, extent, and repugnant of otherwise 
disabling character of manifestations.  DC 7806 provides that 
eczema with exfoliation, exudation or itching, if involving 
an exposed surface or extensive area warrants a 10 percent 
evaluation and eczema with constant exudation or itching, 
extensive lesions, or marked disfigurement warrants a 30 
percent evaluation.  A rating of 50 percent is assigned for 
eczema with ulceration or extensive exfoliation or crusting, 
and systemic or nervous manifestations, or which is 
exceptionally repugnant.  38 C.F.R. § 4.118, DC 7806.

The Ratings Schedule also provides that a 10 percent rating 
is warranted for scars that are superficial, poorly nourished 
with repeated ulcerations or superficial, tender and painful 
on objective demonstration.  38 C.F.R. § 4.118, DCs 7803, 
7804.  The Rating Schedule also provides that other scars 
shall be rated on limitation of function of the part 
affected.  38 C.F.R. § 4.118, DC 7805.

Diagnostic Codes involving the shoulder of the minor 
extremity require, at a minimum, associated malunion of the 
clavicle or scapula, which warrants a 10 percent evaluation, 
or associated malunion of the humerus causing moderate 
deformity, or limitation of motion of the arm at the shoulder 
level, each of which warrants a 20 percent evaluation.  38 
C.F.R. § 4.71a, DCs 5201, 5202, 5203 (1998).  Where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31 (1998).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

It is noted that it is the defined and consistently applied 
policy of the VA to administer the law under a broad 
interpretation, consistent, however, with the facts shown in 
every case.  When after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be 
resolved in favor of the claimant.  38 U.S.C.A. § 5107; 
38 C.F.R. §§ 3.102, 4.3 (1998).

Review of the clinical data establishes that entitlement to 
an initial compensable evaluation for a lipoma of the left 
shoulder is not warranted.  Although recent evaluation 
revealed the reoccurrence of a mass of the left shoulder, 
clinical evaluations of record fail to elicit objective 
evidence of pain, limitation of motion, or any objective 
symptoms analogous to exfoliation, exudation or itching, if 
involving an exposed surface or extensive area.  See 
generally, 38 C.F.R. § Part 4, DCs 5201-5203, 7803-7806.  
Throughout the record, that is, since service and currently, 
findings show that in spite of the veteran's complaints of 
experiencing occasional pain, neurological examinations have 
remained within normal limits and examinations of the skin 
have demonstrated a well-healed scar of the left shoulder 
area.  Objective evaluation reports have also documented that 
the veteran has denied having loss of motion or any 
neurological signs or symptoms as a result of the mass and 
denied observing growth of the mass.  By history and 
currently, range of motion of the shoulder has remained full 
and equal to the opposite side on active and passive testing, 
and motor strength and tone have remained normal as well.  
See generally, 38 C.F.R. §§ 4.31, 4.71-2, Plate I, DC 5201 
(1998).  Additionally, radiograph studies have failed to 
elicit any gross bony abnormalities of the shoulder.  
38 C.F.R. §§ 4.31, 4.71, DCs 5202, 5203.  On VA examination 
in October 1998, the examiner stated that he did not see 
physical impairment secondary to the lipoma or the lipoma 
scar.  The assessment was status post excision of lipoma, 
left shoulder, recurrent, as the veteran had a 13/4-inch scar 
of the left upper arm without tenderness and a 1-inch x 11/2-
inch lipoma which did not seem painful.  The examiner stated 
he could not find functional impairment of the arm.  In 
consideration of the aforementioned findings, the Board finds 
that the requisite criteria for entitlement to an initial 
compensable evaluation for a lipoma of the left shoulder are 
not met.  38 C.F.R. §§ 4.3, 4.7, 4.14, Part 4, DCs 5201-5203, 
7803-7806.  

At this time, the Board notes that it has considered the 
directives of Fenderson v. West, 12 Vet. App. 119 (1999) (The 
Court held that at the time of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
facts found-a practice known as "staged" ratings).  
However, after reviewing the evidence of record presented in 
this case, particularly evidence received from the time of 
the veteran's application to the December 1995 rating action, 
the Board finds that the veteran's lipoma of the left 
shoulder has not been shown to be compensably disabling 
during any period when service connection has been in effect.  
Again, since service the veteran's lipoma of the left 
shoulder has been asymptomatic.  Thus, additional 
consideration in this regard is not warranted.  

The preponderance of the evidence is against the veteran's 
claim.  The veteran's lipoma of the left shoulder does not 
warrant an initial increased compensable rating; as such, the 
claim must be denied.  38 C.F.R. §§ 4.3, 4.7, 4.14, Part 4, 
DCs 5201-5203, 7803-7806.

Bilateral pes planus

In December 1995, service connection for pes planus was 
granted and assigned a 10 percent evaluation, effective from 
July 18, 1995, and the veteran appealed therefrom.  Again, 
when a claimant appeals the RO's initial assignment of a 
rating for that disability, the claim continues to be well 
grounded as long as the rating schedule provides for a higher 
rating and the claim remains open.  Shipwash and AB, both 
supra.  

At this time, it is noted that on VA examination in October 
1998, the examiner indicated that x-rays of the veteran's 
feet were pending, and if accomplished, those reports are not 
of record.  It is noted that x-ray reports obtained in May 
1997 are of record.  Nevertheless, after reviewing the 
available evidence of record and the veteran's disability 
picture, the Board finds that the evidence required to render 
an equitable disposition in the claim has been obtained and 
as such, additional development in this regard is not 
warranted.  

In the December 1995 rating action, the RO considered the 
veteran's service medical records, which show that the 
veteran received treatment for pes planus and foot pain, VA 
outpatient treatment reports dated from March to August 1995, 
and September 1995 VA examination report.  

Included within the VA outpatient treatment reports is a 
March 1995 general medical examination report for Persian 
Gulf registry.  The report shows that the veteran complained 
of bilateral foot pain and although bilateral pes planus with 
pain on palpation of the plantar fascia was noted 
bilaterally, the veteran was able to heel and toe walk and 
squat without difficulty.  In addition, deep tendon reflexes 
were 2+ bilaterally and symmetrically.  No pathological toe 
signs were present and motor and sensory systems were intact.  

At VA examination in September 1995, the veteran complained 
of aching pain at the medial arch, bilaterally.  Prolonged 
standing and walking aggravated the disorder.  The veteran 
also stated that he wore heavily supported boots.  
Examination revealed that the veteran had a slow gait due to 
foot pain.  He wore very supportive shoes with a well-built 
medial arch and steel-toe protection.  He also had bilateral 
flexible pes planus, moderate to severe.  Posterior tibialis 
tendons were intact, bilaterally, and the veteran could stand 
on his tiptoes.  No significant calluses were noted.  X-rays 
of the feet were normal.  The diagnosis was bilateral 
flexible pes planus- -moderately to severely symptomatic.  

On VA examinations in May 1997, the veteran complained of 
numbness of the feet.  Physical examinations demonstrated 
bilateral pes planus with weight bearing.  The veteran had 
supple forefeet with a nonweight-bearing examination and an 
intact windlass mechanism with hyperextension of the toes.  
Peripheral vascular pulses were equal, bilaterally and 
evidence of peripheral edema was not demonstrated.  X-rays 
disclosed normal bones and joints, except for flatfoot more 
prominent on the left side.  The impression was bilateral pes 
planus, moderate.   

At VA examination in October 1998, the veteran complained of 
pain.  Examination of the feet revealed bilateral flexible 
pes planus and inversion of the heel in a slight degree of 
arch with toe raise.  Early signs of valgus and internal 
rotation abnormalities at the level of the great toe 
metatarsophalangeal joints, bilaterally, was also noted.  The 
examiner added, his weight remained over the first 
metatarsophalangeal joint.  The impression was history of 
bilateral flexible pes planus, minimally-to-moderately 
symptomatic. 

As previously noted, disability evaluations are determined by 
the application of a schedular rating which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.

The Rating Schedule also provides that a 10 percent 
evaluation is warranted for moderate (unilateral or 
bilateral) acquired flatfoot with weight-bearing line over or 
medial to great toe, inward bowing of the tendo achillis, 
pain on manipulation and use of the feet.  A 30 percent 
evaluation is warranted for severe bilateral acquired 
flatfoot (pes planus), supported by objective evidence of 
marked deformity, pain on manipulation and use accentuated, 
indications of swelling on use, and characteristic 
callosities.  38 C.F.R. § 4.71a, Diagnostic Code 5276. 

After reviewing the pertinent evidence of record, the Board 
finds that entitlement to an initial increased evaluation in 
excess of 10 percent is not warranted.  By history, clinical 
data show that the veteran complained of bilateral foot pain 
and tenderness and currently, clinical data substantiate that 
the veteran experiences an inversion of the heels in a slight 
degree of arch with toe raise with early valgus and internal 
rotation abnormalities at the level of the great toe.  
However, by history and currently, clinical findings fail to 
show evidence of severe pes planus with objective evidence of 
marked deformity, pain on manipulation and use, indications 
of swelling on use, and characteristic callosities.  
38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5276.  The Board 
acknowledges that on VA examination in September 1995, the 
diagnosis was bilateral flexible pes planus-moderately to 
severely symptomatic.  At that time, however, the veteran 
could stand on his tiptoes and no significant calluses were 
noted.  X-rays were normal too.  It is also noted that 
clinical data obtained on Persian Gulf general examination in 
March 1995 show that the veteran was able to heel and toe 
walk and squat without difficulty.  Deep tendon reflexes were 
2+, bilaterally and symmetrically, no pathological toe signs 
were present, and motor and sensory systems were intact.  
Thus, although the examiner characterized the veteran's 
disability as moderately-to severely disabling, findings 
recorded at that time do not support that characterization.  
Objective findings show that the veteran's disability picture 
was mildly symptomatic.  Additionally, the recent medical 
evidence fails to show that the veteran's pes planus has 
increased in severity or is severely disabling.  Although 
objective findings show that the veteran has bilateral pes 
planus with weight bearing and an inversion of the heel in a 
slight degree of arch with toe raise, the disability has been 
diagnosed as moderately disabling and mild-to-moderately 
disabling.  Clinical findings substantiate those findings.  
On examination in 1997, peripheral vascular pulses were 
equal, bilaterally and no evidence of peripheral edema was 
detected.  Moreover, except for pes planus, x-ray studies 
disclosed normal findings.  By history and currently, no 
evidence of marked deformity, indications of swelling and 
characteristic calluses has been demonstrated.  In 
consideration of the foregoing, the veteran's disability 
picture, by history and currently, more nearly approximates 
the criteria required to a 10 percent evaluation and no more.  
38 C.F.R. §§ 4.3, 4.7,  4.71a, Diagnostic Code 5276.

As indicated above, the Board has considered the directives 
of Fenderson, as well as the recent evidence of record, 
particularly in light of the September 1995 examination 
report.  Nevertheless, the Board finds that the veteran's 
bilateral pes planus has not been shown to be in excess of 10 
percent disabling during any period when service connection 
has been in effect.  The preponderance of the evidence is 
against the veteran's claim and as such, it must be denied.  
Entitlement to an initial increased evaluation in excess of 
10 percent for bilateral pes planus is denied.  
38 C.F.R. §§ 4.3, 4.7,  4.71a, Diagnostic Code 5276.


ORDER

Not having submitted well-grounded claims, service connection 
for a pulmonary disorder, sleeping problems, and an eye 
disorder is denied.

Not having submitted a well-grounded claim, service 
connection for shin pain is denied.

Entitlement to an initial compensable rating for a lipoma of 
the left shoulder is denied.

Entitlement to an initial rating in excess of 10 percent for 
bilateral pes planus is denied.


REMAND

As noted above, the veteran also seeks entitlement to service 
connection for depression and memory loss due to undiagnosed 
illnesses.  

On VA mental status examination in October 1998, findings 
were essentially normal, except the veteran's mood was angry 
and anxious, his affect was controlled, and he was mildly to 
moderately preoccupied with the idea that he was somehow 
harmed from mysterious medication inoculation or air 
pollutant during service.  The veteran was also distrustful 
of VA but overt signs of a psychotic process were not 
present.  The diagnoses were Axis I: undifferentiated 
somatization disorder; depressive disorder, not otherwise 
specified; anxiety disorder, not otherwise specified; Axis 
IV: Persian Gulf Conflict; and Axis V: current Global 
Assessment Functioning 61.  After examination, the examiner 
stated that the veteran's primary problem appeared to be an 
undifferentiated somatoform disorder, that is, he had 
physical complaints that were not substantiated with physical 
or laboratory findings and, because of this, he was 
distrustful, anxious and depressed.  The examiner also 
pointed out that based upon the records, although his family 
states otherwise, the veteran's depression and anxiety began 
in 1995.  There were no indications that he had psychiatric 
difficulties while in service.  The examiner added, in spite 
of the veteran's complaints, he worked and had a girlfriend.  
The examiner also stated that when the results of the 
neuropsychological testing were available, he would be able 
to furnish a more definitive diagnosis.  Thereafter, the 
examiner stated that based on testing he was able to perform, 
the veteran did not have a diagnosable cognitive problem.  

On neurological examination, the veteran was alert and 
oriented, his speech was fluent and intelligible, and he 
maintained an adequate attention span and short-term memory 
throughout the interview.  Mini-mental examination was 
normal, as he scored 30-30 although the examiner had to cue 
him on two objects at five-minute recall.  Cranial nerve 
examination and motor examination were normal as well.  The 
relevant diagnoses were chronic fatigue secondary to 
undiagnosed illness, possibly related to his previous 
diagnosis of depression and memory problems of an unclear 
nature also could be secondary to previous diagnosis of 
depression.  

In the discussion section, the examiner stated that the 
veteran's memory problem was not very clear.  The veteran 
poorly described any real memory problems and volunteered 
that he thought most of his memory difficulty was simple, 
occasional forgetfulness.  In addition, mini-mental status 
examination was essentially normal.  The examiner added, if 
there was any concern about his memory, the 
neuropsychological evaluation that the veteran was scheduled 
for might shed more light as to any specific area of 
cognitive difficulties.

Based on the contradictory information contained within the 
October 1998 examination report, i.e., the diagnoses of 
depressive disorder, somatization disorder, and anxiety 
disorder versus the examiner's comment that the veteran had 
no diagnosable cognitive problem in conjunction with the Axis 
IV: diagnosis of Persian Gulf Conflict, the Board is of the 
opinion that additional development is warranted.  Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.2 (1998) 
(where a diagnosis is not supported by the findings on the 
examination report or if the report does not contain 
sufficient detail, it is incumbent upon the rating board to 
return the report as inadequate for evaluation purposes); see 
also Green v. Derwinski, 1 Vet. App. 121 (1992).

In addition to the foregoing, it is unclear to the Board 
whether the above-referenced neuropsychological testing was 
accomplished.  While the Board acknowledges that the 
neurological examination included a mini-mental examination, 
it is not clear whether this constituted the 
neuropsychological examination to which the examiner was 
referring.  If so, that report is not of record.  Thus, an 
attempt to obtain that clinical data should be made.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that 
documents which were not actually before the adjudicators but 
had been generated by VA employees or submitted to VA by 
claimant were, "in contemplation of law, before the Secretary 
and the Board and should be included in the record").

In order to fully assist the veteran in the development of 
his case and extend to the veteran every equitable 
consideration, this case is REMANDED for the following:

1.  The veteran should be asked to 
identify any physicians and medical 
facilities from which he has been treated 
or evaluated for his depression and 
memory loss since October 1998, which 
have not previously been obtained.  After 
any further necessary information and 
authorization are obtained from the 
veteran, the RO should obtain copies of 
pertinent medical records, VA or private, 
including any additional pertinent 
reports from the VA Medical Center at 
Houston, Texas, especially the above-
referenced October 1998 
neuropsychological evaluation report.  If 
any records are obtained, the RO should 
incorporate them into the veteran's 
claims folder.

2.  The RO should thereafter transfer the 
veteran's claims folder to the VA 
psychiatric who conducted the VA 
psychiatric examination in October 1998.  
After reviewing the veteran's claims 
folder, the physician should render an 
opinion addressing the following 
questions: 

(a).  Does the clinical data of record 
support a diagnosis of depressive 
disorder, somatization disorder, and 
anxiety disorder?  (1) If no, please so 
state.  (2) If yes, based solely on the 
evidence of record, is it at least as 
likely than not that any of the 
disorder(s) present is related to 
service?  Please discuss all reasons and 
rationale for any conclusion(s) reached.  

(b).  Does the clinical data of record 
support a finding that the veteran has a 
memory loss or does the clinical data of 
record support a finding that the veteran 
experiences simple forgetfulness?

(c).  If the record supports a diagnosis 
of a depressive disorder, please provide 
an opinion as to whether the veteran's 
memory loss is related to his depressive 
disorder. 

The veteran's claims folder must be 
provided to the examiner for review.

3.  If the VA physician is unavailable, 
the veteran's claim folder should be 
transferred to an appropriate examiner 
for review.  If deemed appropriate, a VA 
examination, to include any necessary 
tests, may be conducted.  After reviewing 
the claims folder, the examiner should 
refer to paragraph 2 and provide opinions 
pertaining to the matters contained 
within.

4.  The RO should then review the 
veteran's claims folder and should fully 
address the issues for entitlement to 
service connection for depression and 
memory loss, due to undiagnosed 
illnesses.  All pertinent law, 
regulations, and Court decisions should 
be considered, including 38 C.F.R. 
§§ 3.303, 3.317.  If the veteran's claim 
remains in a denied status, he and his 
representative should be provided with a 
supplemental statement of the case, which 
includes all pertinent law and 
regulations, and a full discussion of 
action taken on the veteran's claim, 
consistent with the Court's instruction 
in Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The applicable response time 
should be allowed.  

The case should then be returned to the Board, if in order, 
after compliance with customary appellate procedures.  No 
action is required of the veteran until he is so informed.  
The Board intimates no opinion as to the ultimate decision 
warranted in this case, pending completion of the requested 
development.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1996) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO's to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	James R. Siegel
	Acting Member, Board of Veterans' Appeals



 

